Name: 91/177/EEC: Commission Decision of 26 March 1991 establishing transitional measures for trade in bovine animals and swine relating to the cessation of vaccination against foot and mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  trade policy
 Date Published: 1991-04-06

 Avis juridique important|31991D017791/177/EEC: Commission Decision of 26 March 1991 establishing transitional measures for trade in bovine animals and swine relating to the cessation of vaccination against foot and mouth disease Official Journal L 086 , 06/04/1991 P. 0032 - 0033COMMISSION DECISION of 26 March 1991 establishing transitional measures for trade in bovine animals and swine relating to the cessation of vaccination against foot and mouth disease (91/177/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/423/EEC of 26 June 1990, amending Directive 85/511/EEC introducing Community measures for the control of foot and mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), and in particular Article 6 thereof, Whereas Commission Decision 91/13/EEC (2) has already provided for trade in bovine animals vaccinated more than 12 months previously; Whereas it is now possible to resolve further problems relating to trade in bovine animals vaccinated less than 12 months previously; Whereas Member States which have ceased vaccination may continue to accept live bovine animals vaccinated before the date on which they ceased vaccination; Whereas, however, to avoid difficulties in trade into Member States which have already ceased vaccination, these Member States may continue to accept bovine animals vaccinated before the date of notification of this Decision; Whereas furthermore trade problems must be resolved between Member States which practise vaccination and Member States which have ceased vaccination; Whereas such measures should apply to imports of live animals from certain third countries on the list established in Council Decision 79/542/EEC (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 1. Member States which practised vaccination against foot and mouth disease on 31 December 1990 and which have ceased vaccination may accept bovine animals vaccinated before the date on which they ceased their vaccination policy, provided that the animals are accompanied by a guarantee confirming that they have not been vaccinated after that date. 2. Those Member States referred to in paragraph 1 which have ceased vaccination before the date of notification of this Decision may accept bovine animals vaccinated before the date of notification of this Decision. Article 2 1. The following shall be added on the health certificate, as provided for in Annex F, model I or II, to Council Directive 64/432/EEC (4), accompanying bovine animals intended for Member States as described in Article 1: 'bovine animals which have not been vaccinated against foot and mouth disease after . . .' 2. The data provided for in paragraph 1 shall be the date on which the Member State of destination has officially ceased vaccination, but not earlier than the date of notification of this Decision. 3. Member States shall inform the Commission and the other Member States, within the framework of the Standing Veterinary Committee, as far in advance as possible, about the date of cessation of vaccination. Article 3 Member States which continue to practise vaccination shall accept unvaccinated bovine animals coming from a Member State or a third country which does not practise vaccination and which has been free from foot and mouth disease for at least two years, without prejudice, however, to the bovine animals possibly vaccinated against foot and mouth disease in the country of destination before they are introduced into the herd to which they are being sent. Article 4 Member States shall inform the Commission and the other Member States, in the framework of the Standing Veterinary Committee, about: - the acceptance of bovine animals in accordance with Article 1, - the conditions to be applied to the vaccination of bovine animals in accordance with Article 3. Article 5 The Commission will follow the evolution of the situation and shall review this Decision before 1 January 1992. Article 6 This Decision is addressed to the Member States. Done at Brussels, 26 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 13. (2) OJ No L 8, 11. 1. 1991, p. 26. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No 121, 29. 7. 1964, p. 1977/64.